Examiner’s Comments
1.	This office action is in response to the application received on 10/10/2019.
	Claims 1-15 are pending and have been examined on the merits.
Claim 1-15 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/10/2020 and 4/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for allowance 
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the combination of the structural elements recited in claims 1 and 11 is what make the claimed subject matter allowable over the prior arts of record. 
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious and a buttress material including an annular body dimensioned to be mounted on a distal surface of the staple cartridge assembly, and a tab extending proximally from the annular body such that at least a portion of the tab is wrapped around the finger of the outer wall of the staple cartridge 
The prior art of record shows buttress and extension but fails disclose the features as claimed, it would not have been obvious to one having ordinary skill in the art to modify the art of record arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/18/2021